Citation Nr: 0503361	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a right leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1972 to March 1974.

In March 1984, the veteran filed a claim of entitlement to 
service connection for "stress fracture on rt. leg 1972."  
The claim was denied in a rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(the RO) dated May 18, 1984.  The veteran was notified of 
that decision and of his appeal rights by letter from the RO 
dated May 24, 1984.  On May 31, 1984, a VA compensation and 
pension (C&P) examination was completed, which showed a 
normal right leg.  The RO confirmed and continued its 
previous denial of service connection for a right leg 
disability on June 13, 1984.  The veteran was notified of the 
confirmed denial by letter from the RO dated June 27, 1984.  
He did not appeal.  

In May 2003, the veteran filed a claim of entitlement to 
service connection for a right leg injury.  The claim was 
denied in a June 2003 RO rating decision.  The veteran duly 
perfected an appeal.

In April 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the VA office in San Antonio, Texas.  
A transcript of that hearing has been prepared, and is of 
record.
     
Clarification of issue on appeal

As has been described above, the veteran's initial claim of 
entitlement to service connection for a right leg disability, 
which he contended was due to an injury in 1972, was denied 
by the RO in two unappealed decisions in 1984.  In May 2003, 
the veteran filed a claim of entitlement to service 
connection for a right leg disability, with the same 
contention advanced, namely that he injured the right leg 
during boot camp in 1972.  The RO denied the claim in June 
2002 without reference to the previous denial.  

Although the RO adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

It is clear that the veteran is seeking exactly the same 
benefits as he did in 1984.  
That claim was denied, and he did not appeal.  In essence, 
the veteran's May 2003 application for VA benefits amounts to 
a request to reopen the previously denied claim.

The United States Court of Appeals for the Federal Circuit  
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received which is 
sufficient to reopen the claim of entitlement to a right leg 
disability, which was denied in 1984.  The issue has been 
recharacterized accordingly on the title page.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
veteran has been amply apprised of what is required to 
establish his claim of entitlement to service connection for 
a right leg disability.  Moreover, a May 2003 letter 
specifically apprised the veteran as to what comprised new 
and material evidence.  See the May 12, 2003 letter from the 
RO to the veteran, pages 2-3.


FINDINGS OF FACT

1.  In decisions in May and June 1984, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disability. 

2.  The evidence associated with the claims file subsequent 
to the RO's 1984  decisions is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May and June 1984 RO decisions denying service 
connection for a right leg disability are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the 1984 decisions, no new and material evidence 
has been received, and so the claim of entitlement to service 
connection for a right leg disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a right leg injury, which he contends occurred 
during boot camp in 1972.  

As explained in the Introduction, because the veteran's claim 
was previously denied in 1984, the Board's inquiry must be 
directed to whether new and material evidence which is 
sufficient to reopen the claim has been added to the record 
since that time.



In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary of VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A.        § 5108.  Once a claim is reopened, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).



Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This aspect of the VCAA 
applies to issues involving finality and the submission of 
new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in March 2003, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  The letter enumerated in 
detail the elements that must be established in order to 
reopen the claim; and it provided a description of the 
evidence still needed to establish those elements.  The 
letter specifically stated: "The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously denied your claim."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2003 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."   See the May 
12, 2003 letter, pages 5 and 6. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2003 letter detailed the kinds of information which 
the veteran was expected to provide.  The veteran was 
instructed to "Send us any medical reports you have."  See 
the May 12, 2003 letter, page 2.  The letter told the veteran 
to give the RO "enough information about [relevant] records 
so that we can request them from the person or person that 
has them."  Most importantly, the letter informed the 
veteran as follows:  "It's your responsibility to make sure 
that we received all requested records that aren't in the 
possession of a Federal department or agency."  See the May 
12, 2003 letter, page 5.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, as noted above the May 
2003 letter informed the veteran of what constituted new and 
material evidence; in essence, the RO invited the veteran to 
submit any additional evidence or information in his 
possession which would "raise a reasonable possibility, when 
considered with all the evidence (new and old), that the 
outcome (conclusion) would change."  See the May 12, 2003 
letter, page 2.

The Board finds, based on the explicit language of the May 
2003 letter, some of  which has been quoted above, that the 
RO properly notified the veteran of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board notes that, even though the May 2003 VCAA letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. 
§ 5103(b) [evidence must be received by VA within one year 
from the date notice is sent].  The one year period has since 
elapsed.

The Board is of course aware of the  decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's current claim to reopen was adjudicated by the 
RO in June 2003, after the May 2003 VCAA letter.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004).  As previously noted, in April 2004, 
the veteran presented testimony at a personal hearing which 
was chaired by the undersigned. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in May 2003, subsequent to that date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The "old" evidence

Evidence of record at the time of the May 1984 RO rating 
decision and the confirmed rating decision in June 1984 
includes the veteran's service medical records and the report 
of a May 1984 VA C&P examination.

The veteran entered service in March 1972.  There is no 
pertinent entry in the veteran's service medical records for 
the year 1972, which encompassed boot camp.  
In April 1973, the veteran complained of pain in the left 
lower calf.  He reported a history of bilateral stress 
fractures in boot camp.  The health care provider noted that 
there was no record of this in the veteran's health records.  
In June 1973, the veteran reported right foot pain.  
Examination was normal.  The remainder of the veteran's 
service medical records, including his March 1974 separation 
physical examination report, were pertinently negative. 

There is nothing of record until the veteran filed his 
initial claim of entitlement to service connection (VA Form 
21-526) in March 1984.  He requested service connection for 
"stress fracture on rt. leg 1972."

The 1984 RO rating decisions

In the May 18, 1984 rating decision, the RO denied the 
veteran's claim on the basis that the service medical records 
were negative for a stress fracture of the right leg.  The RO 
further noted that the veteran's separation physical 
examination was negative for a right lower extremity 
disability.

As was noted in the Introduction, a VA C&P examination was 
completed on May 31, 1984.  The veteran reported a stress 
fracture of the right tibia in 1972.  At the time of the 
examination, the veteran reported nonspecific pain from the 
right ankle to the right knee.  Physical examination was 
unremarkable.  X-rays of the right leg were normal.  The 
diagnosis was history of stress fracture of the right tibia.

On June 13, 1984, the RO confirmed its previous denial of the 
veteran's claim of entitlement to service connection for a 
right leg disability, noting that the recent VA examination 
report indicated a normal right leg.

The veteran was informed of both decisions, and of his appeal 
rights.  He did not appeal.  The record is unremarkable for 
many years thereafter.

The additionally received evidence

In May 2003, the veteran again claimed entitlement to service 
connection for a right leg injury.

Associated with the record are VA outpatient medical 
treatment records starting in 2001.  These records show that 
the veteran complained of a sudden onset of right knee pain 
in November 2001.  He denied any injury prior to the onset of 
the knee pain.  X-rays revealed degenerative joint disease of 
the right knee.  The veteran sustained a closed fracture of 
the right lateral malleolus when he fell off a step and 
twisted his right ankle in July 2002, with subsequent medical 
treatment, including surgery on the ankle in August 2002.

The veteran testified at his personal hearing in August 2004 
that he injured his right leg in boot camp and that he was 
held back in training because of this.  The veteran 
acknowledged that he fractured his right ankle in July 2002.


Analysis

The unappealed May and June 1984 RO decisions which denied 
the veteran's claim of entitlement to service connection for 
a right leg disability are final.  
See 38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  As explained 
above, the veteran's claim for service connection may be 
reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
June 1984) evidence bears directly and substantially upon the 
specific matter under consideration.  

The 1984 rating decisions denied the veteran's claim of 
entitlement to service connection for a right leg disability 
on the basis that such had been not been demonstrated during 
service and had not been shown after service.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

With respect to in-service injury, additional evidence 
received since the 1984 RO rating decisions consists 
exclusively of reiterations by the veteran of the same 
contention he made in his initial March 1984 claim, namely 
that he injured his right leg during boot camp.  As noted by 
the RO in the VCAA letter, such statements are redundant and 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  The veteran's statements therefore cannot serve to 
reopen the claim.  

With respect to post-service disability, there has been added 
to the record recent medical evidence which indicates that 
the veteran now has right leg disability.
Specifically, degenerative joint disease of the right knee 
was identified in November 2001, at which time the veteran 
denied an injury.  Right ankle fracture residuals were 
sustained in a fall in 2002.  The medical evidence is devoid 
of even a suggestion that these problems are related to the 
veteran's service 30 years earlier.  The additional medical 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim, in that the recently 
identified right leg disability is clearly of recent onset 
and has not been associated with the veteran's military 
service.  

To the extent that the veteran himself is attempting to 
attribute his current right leg disability to his military 
service 30 years earlier, such statements cannot be 
considered new and material.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

In short, the additionally submitted evidence does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).  Accordingly, new and material 
evidence has not been received, and the claim is not 
reopened.  The benefit sought on appeal remains denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).




	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been received, the 
previously denied claim of entitlement to service connection 
for a right leg disability is not reopened.  The benefit 
sought on appeal remains denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


